

116 HR 3878 : Block, Report, And Suspend Suspicious Shipments Act of 2020
U.S. House of Representatives
2020-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 3878IN THE SENATE OF THE UNITED STATESNovember 18, 2020 Received; read twice and referred to the Committee on the JudiciaryAN ACTTo amend the Controlled Substances Act to clarify the process for registrants to exercise due diligence upon discovering a suspicious order, and for other purposes.1.Short titleThis Act may be cited as the Block, Report, And Suspend Suspicious Shipments Act of 2020.2.Clarification of process for registrants to exercise due diligence upon discovering a suspicious order(a)In generalParagraph (3) of section 312(a) of the Controlled Substances Act (21 U.S.C. 832(a)) is amended to read as follows:(3)upon discovering a suspicious order or series of orders—(A)exercise due diligence;(B)establish and maintain (for not less than a period to be determined by the Administrator of the Drug Enforcement Administration) a record of the due diligence that was performed;(C)decline to fill the order or series of orders if the due diligence fails to resolve all of the indicators that gave rise to the suspicion that filling the order or series of orders would cause a violation of this title by the registrant or the prospective purchaser; and(D)notify the Administrator of the Drug Enforcement Administration and the Special Agent in Charge of the Division Office of the Drug Enforcement Administration for the area in which the registrant is located or conducts business of—(i)each suspicious order or series of orders discovered by the registrant; and(ii)the indicators giving rise to the suspicion that filling the order or series of orders would cause a violation of this title by the registrant or the prospective purchaser..(b)RegulationsNot later than 1 year after the date of enactment of this Act, for purposes of section 312(a)(3) of the Controlled Substances Act, as amended by subsection (a), the Attorney General of the United States shall promulgate a final regulation specifying the indicators that give rise to a suspicion that filling an order or series of orders would cause a violation of the Controlled Substances Act (21 U.S.C. 801 et seq.) by a registrant or a prospective purchaser.(c)ApplicabilitySection 312(a)(3) of the Controlled Substances Act, as amended by subsection (a), shall apply beginning on the day that is 1 year after the date of enactment of this Act. Until such day, section 312(a)(3) of the Controlled Substances Act shall apply as such section 312(a)(3) was in effect on the day before the date of enactment of this Act.3.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.Passed the House of Representatives November 17, 2020.Cheryl L. Johnson,Clerk.